DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
	Claims 1-18 and 31 are cancelled. 
	Claims 19-30 and 32-38 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later 
Claims 19, 21, and 23-30 and 32-38   are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GORDON et al. (US 2010/0268337 A1, hereinafter “Gordon”) in view of Medley et al. (US 2007/0276399 A1, hereinafter “Medley”).

Regarding Claims 19 and 21, Gordon discloses a method of manufacturing an orthopedic implant (Figure 17) comprising forming a shell region (Figure 13C, 142) of the orthopedic implant with the shell region including an outer articulation surface (Figure 13C, 140) and a smooth interior surface (interior surface of 140 that is smooth as seen in cross section in Figure 13C) and forming an intermediate region (144) of the orthopedic implant on top of the shell region (as seen in Figure 13C), where the intermediate region has different mechanical properties than the shell region and is formed using a different material than the intermediate region (intermediate region is porous as described in [0152], so would have different mechanical properties and would be formed using a different material) and the intermediate region including a bone interface surface shaped to accommodate a patient’s resected bone (as seen in Figure 13C).  
Gordon discloses the invention substantially as claimed, but fails to disclose a strengthening rib. 
In the same field of orthopedic implants, Medley teaches the use of strengthening ribs ([0023]) to help stabilize the shell. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Gordon with strengthening ribs as taught by Medley in order to help stabilize the shell on the surface of the resected bone against wobbling motion.


Regarding Claim 24, Gordon in view of Medley discloses the method of claim 19, and Gordon further discloses that forming the shell region (142) comprises forming an outer articulation surface (140) and that the shell region has a plurality of cross-sections where each cross-section is taken perpendicular to the outer articulation surface (shell 141) would have a plurality of cross-sections that could be taken perpendicular to the articulation surface (140).  
Regarding Claim 25, Gordon in view of Medley discloses the method of claim 24, and Gordon further discloses where each cross-section comprises a cross- sectional profile and a cross-sectional area (each cross-section would inherently include a profile and an area) and where the method further comprises varying the cross-sectional profiles among the plurality of cross-sections while maintaining uniformity among the cross-sectional areas (Figure 13C).
Regarding Claim 26, Gordon in view of Medley discloses the method of claim 24, and Gordon further discloses  selecting a cross-sectional area and selecting a plurality of cross-sectional profiles, where each cross-sectional profile has the selected cross-sectional area, and where the plurality of cross-sectional profiles have different shapes (as the shell varies in shape along its length and width, the cross-sectional profiles would have different shapes) and where forming the shell region comprises forming each of the cross-sections with a corresponding and respective cross-sectional profile and the selected cross-sectional area (each profile as formed would inherently have a profile and an area).  
Regarding Clam 27, Gordon in view of Medley discloses the method of claim 24, and Gordon further discloses where the plurality of cross-sections comprises a first cross-section and a second cross-section (any of the plurality of cross sections can be considered a first and a second cross-section), where the first cross-section comprises a first cross-sectional profile and a first cross- sectional area and the second cross-section comprises a second cross-
Regarding Claim 28, Gordon in view of Medley discloses the method of claim 27, and Gofdon further discloses where the first cross-sectional profile has a first thickness dimension and a first width dimension and where the second cross-sectional profile has a second thickness dimension and a second width dimension (all cross-sections would have a thickness and a width), wherein the first thickness dimension is greater than the second thickness dimension (as would be the case depending upon where the cross-section was taken), and wherein the first width dimension is less than the second width dimension (as would be the case depending upon where the cross-section was taken).  
Regarding Claim 29, Gordon in view of Medley discloses the method of claim 24, and Gordon further discloses  where the plurality of cross-sections comprises a first cross-section of an anterior portion of the shell region, the first cross-section having a first cross-sectional area (a cross-section can be taken at the anterior portion of the shell that would have a first area), a second cross-section of a medial portion of the shell region, the second cross- section having a second cross-sectional area (a cross-section can be taken at a medial portion of the shell that would have a second area), andPreliminary Amendment6 DIV of Application Serial No. 14/368,341 Ref. No.: SMNE-381/PT-3957-US-DIVa third cross-section of a lateral portion of the shell region, the third cross-section having a third cross-sectional area (a cross-section can be taken at a lateral portion of the shell that would have a third area), and wherein the first cross-sectional area is equal to the sum of the second cross-sectional area and the third cross-sectional area (as infinite cross-sections could be taken to determine the first, second, and third areas, this limitation would be met) .

Gordon discloses the invention substantially as claimed but does not disclose the bone interface with a plurality of planar portions shaped to accommodate a patient’s resected bone.  
Medley teaches a bone implant with a bone interface with a plurality of planar portions shaped to accommodate a patient’s resected bone (Figure 2C) in the same field of orthopedic implants.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the shaping of planar portions to accommodate the patient’s resected bone with the implant of Gordon, in order to match the shaping of the patient’s resected bone in each patient as best needed.  
Gordon discloses the invention substantially as claimed, but fails to disclose a strengthening rib. 
In the same field of orthopedic implants, Medley teaches the use of strengthening ribs ([0023]) to help stabilize the shell. It would have been obvious to one having ordinary skill in the 
Regarding Claim 32, Gordon in view of Medley discloses the method of claim 30, and Gordon further discloses where forming the shell region and forming the intermediate region comprise forming the intermediate region with different mechanical properties than the shell region ([0152]). 
Regarding Claim 33, Gordon in view of Medley discloses the method of claim 30, and Gordon further discloses where a first of the cross-sections extends through an anterior portion of the shell such that the first of the cross-sections is contiguous, and wherein a second of the cross-sections extends through a lateral condyle of the shell and a medial condyle of the shell such that the second of the cross-sections is non-contiguous (cross sections taken at the anterior portion of the shell would be contiguous and cross-sections taken through the condyle portions of the shell could be non-contiguous).  
Regarding Claim 34, Gordon in view of Medley discloses the method of claim 30, and Gordon further discloses where selecting the plurality of different cross- sectional profiles comprises selecting a first cross-sectional profile of the plurality of different cross-sectional profiles with a first width dimension and a first thickness dimension and selecting a second cross-sectional profile of the plurality of different cross-sectional profiles with a second width dimension and a second thickness dimension, and where the first width dimension is greater than the second width dimension, and where the first thickness dimension is less than the second thickness dimension (depending upon where the cross-sectional profiles are taken, the thicknesses and widths would vary in a manner to meet this limitation as is seen in Figures 13C).  
Regarding Claims 35 - 38, Gordon in view of Medley a method of manufacturing an orthopedic implant (Figures 17), comprising selecting a uniform cross-sectional area for a shell 
Gordon discloses the invention substantially as claimed, but fails to disclose a strengthening rib. 
In the same field of orthopedic implants, Medley teaches the use of strengthening ribs ([0023]) to help stabilize the shell. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Gordon with strengthening ribs as taught by Medley in order to help stabilize the shell on the surface of the resected bone against wobbling motion. As Medley discloses that the strengthening ribs can vary in number and size and location ([0023]), it would have been obvious to use the ribs of Medley oriented in a direction as determined to be optimal for the specific surgical case. 
Claims 20 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gordon in view of Medley in further view of Axelsson et al. (US 2008/0288083 A1, hereinafter “Axelsson”).
Gordon in view of Medley discloses the invention of Claim 19 substantially as described above, but fails to disclose the shell region and intermediate region formed by rapid manufacturing and by depositing material at a different density than the shell region.  
In the same field of orthopedic implants, Axelsson teaches the use of rapid manufacturing to form a femoral implant ([0066]) which includes depositing materials at different densities.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to manufacture and form the implant of Gordon in view of Medley with the 

Response to Arguments
Applicant’s arguments, see “remarks”, filed April 6, 2021, with respect to the rejections in view of Williams have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Gordon in view of Medley as described above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368.  The examiner can normally be reached on M, Tu, Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CHRISTINE L NELSON/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774